Exhibit 10.3

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this "Agreement"), dated as of July 1, 2013, among
Superior Uniform Group, Inc., a Florida corporation (the "Borrower"), the
Subsidiaries of the Borrower signatory hereto and each other Subsidiary of the
Borrower hereafter a party hereto (Borrower, each Subsidiary of the Borrower a
party hereto and each other Subsidiary hereafter becoming a party hereto shall
be collectively known as the “Grantors”, and individually as a “Grantor”), in
favor of Fifth Third Bank, an Ohio banking corporation (the “Lender”) and is
entered into pursuant to the terms of that certain Second Amended and Restated
Credit Agreement (as the same may be amended, supplemented, replaced, restated
or otherwise modified from time to time, the “Credit Agreement”) dated as of the
date hereof, among Lender, Borrower the Subsidiaries of the Borrower signatory
thereto and each other Subsidiary of the Borrower hereafter a party thereto.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, Lender has agreed to establish a
revolving credit facility and to extend a term loan to the Borrower; and

 

WHEREAS, it is a condition precedent to the obligations of the Lender under the
Credit Agreement that the Grantors enter into this Agreement to secure all
obligations of the Borrower under the Credit Agreement, to secure the
obligations of each Subsidiary of the Borrower a party to the Credit Agreement
under the Subsidiary Guaranty Agreement and all other Loan Documents to which
each Grantor is a party, to secure all other Obligations owed by any Loan Party
to Lender or Affiliate of Lender, and the Grantors desire to satisfy such
condition precedent.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1. Definitions. Capitalized and initially capitalized terms defined in
the Credit Agreement and not otherwise defined herein, when used in this
Agreement shall have the respective meanings provided for in the Credit
Agreement. The following additional terms, when used in this Agreement, shall
have the following meanings:

 

“Account Debtor” shall mean any person or entity that is obligated under an
Account.

 

“Accounts” shall mean all “accounts” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights, and, in any event, shall mean and include, without limitation, (a) all
accounts receivable, contract rights, book debts, notes, drafts and other
obligations or indebtedness owing to any Grantor arising from the sale or lease
of goods or other property by any Grantor or the performance of services by any
Grantor (including, without limitation, any such obligation which might be
characterized as an account, contract right or general intangible under the UCC
in effect in any jurisdiction), (b) all of each Grantor’s rights in, to and
under all purchase and sales orders for goods, services or other property, and
all of each Grantor’s rights to any goods, services or other property
represented by any of the foregoing (including returned or repossessed goods and
unpaid sellers’ rights of rescission, replevin, reclamation and rights to
stoppage in transit), (c) all monies due to or to become due to any Grantor
under all contracts for the sale, lease or exchange of goods or other property
or the performance of services by any Grantor (whether or not yet earned by
performance on the part of such Grantor), and (d) all collateral security and
guarantees of any kind given to any Grantor with respect to any of the
foregoing.

 

"Collateral" shall mean, collectively, all of the following:

 





(i)

all Accounts;





 

 
1

--------------------------------------------------------------------------------

 

 

 



(ii)

all Inventory;

(iii)

all Subsidiary Capital Stock;

 

(iv)

all Supporting Obligations and Letter-of-Credit Rights which guaranty, support
or secure any Accounts;



 



 

(v)

Deposit Accounts and all monies, balances, credits, deposits, collections
therein, as well as drafts, bills, notes, securities, and other property of
every kind and nature (whether tangible or intangible) now owned or hereafter
acquired by any Grantor and at any time in the actual or constructive possession
of (or in transit to) Lender, or its correspondents or agents in any capacity
and for any purpose;



 



 

(vi)

all books and records pertaining to any of the Collateral (including, without
limitation, credit files, software, computer programs, printouts and other
computer materials and records); and



 



 

(vii)

All products and Proceeds of all or any of the Collateral described in clauses
(i) through (vi) hereof, including without limitation.



 

Notwithstanding anything to the contrary contained in clauses (i) through (vii)
above, the security interest created by this Agreement shall not extend to, and
the term "Collateral" shall not include, (A) any right, title or interest in any
contract now or hereafter owned by any Grantor that validly prohibits the
creation by such Grantor of a security interest or Lien thereon or which would
be breached or give any party the right to terminate it as a result of creation
of such security interest or Lien, or (B) any right, title or interest in any
contract now or hereafter owned by any Grantor to the extent that any
Requirement of Law applicable thereto prohibits the creation of a security
interest or Lien thereon, but only, in each case, to the extent, and for so long
as, such prohibition or requirement for consent is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law (collectively, “Excluded Property”); provided, however, that
if any Excluded Property would have otherwise constituted Collateral, when such
property shall cease to be Excluded Property, such property shall be deemed at
all times from and after the date hereof to constitute Collateral.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Deposit Accounts” shall mean all “deposit accounts” (as defined in the UCC) now
owned or hereafter acquired by any Grantor or in which any Grantor has or
acquires any rights, or other receipts, of any Grantor covering, evidencing or
representing rights or interest in such deposit accounts.

 

“Event of Default” shall have the meaning set forth for such term in Section 7
hereof.

 

“Excluded Swap Obligation” shall mean, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.

 

 

 
2

--------------------------------------------------------------------------------

 

 

“Inventory” shall mean all “inventory” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights and, in any event, shall include all goods owned or held for sale or
lease to any other Persons.

 

“Proceeds” shall mean all “proceeds” (as defined in the UCC) of, and all other
profits, rentals or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or
realization upon, the Collateral, and, in any event, shall mean and include all
claims against third parties for loss of, damage to or destruction of, or for
proceeds payable under, or unearned premiums with respect to, policies of
insurance in respect of any Collateral, and any condemnation or requisition
payments with respect to any Collateral and the following types of property
acquired with cash proceeds: Accounts, Inventory, general intangibles (as
defined in the UCC), documents (as defined in the UCC), instruments (as defined
in the UCC) and equipment (as defined in the UCC).

 

“Secured Obligations” shall mean (i) all Obligations of the Borrower, (ii) all
Guaranteed Obligations (as such term is defined in the Subsidiary Guaranty
Agreement) of each other Grantor and all other Loan Documents to which such
other Grantor is a party to (whether for principal, interest, fees, expenses,
indemnity or reimbursement payments, or otherwise), (iii) all renewals,
extensions, refinancings and modifications thereof, and (iv) all reasonable
costs and expenses incurred by Lender in connection with the exercise of its
rights and remedies hereunder (including reasonable attorneys’ fees), but shall
specifically exclude Excluded Swap Obligations..

 

“Security Interests” shall mean the security interests granted to Lender
pursuant to Section 3, as well as all other security interests created or
assigned as additional security for the Secured Obligations pursuant to the
provisions of this Agreement.

 

“Subsidiary Capital Stock” shall mean the “investment property” (as defined in
the UCC), “securities” (as defined in the UCC) and/or “general intangibles” (as
defined in the UCC) now owned or hereafter acquired by any Grantor or in which
any Grantor has or acquires any rights consisting of all of the issued and
outstanding Capital Stock of any direct or indirect Domestic Subsidiary of
Borrower or any other Grantor and Capital Stock of any direct or indirect
Foreign Subsidiary of Borrower or any other Grantor but only to the extent of
60% of said Capital Stock in a Foreign Subsidiary, and, in any event, shall
include all “general intangibles,” “certificated securities”, “uncertificated
securities”, “security entitlements”, and “securities accounts” evidencing or
relating thereto, which Subsidiary Capital Stock existing as of the date of this
Agreement is described on Schedule IV

 

“Supporting Obligations” means all “supporting obligations” (as defined in the
UCC), including letters of credit and guaranties issued in support of Accounts,
Chattel Paper, Documents, General Intangibles, Instruments, or Investment
Property.

 

“Swap Obligation” shall mean any Rate Management Obligation that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act, as
amended from time to time.

 

“UCC” shall mean the Uniform Commercial Code as in effect, from time to time, in
the State of Florida; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the Security
Interests in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than Florida, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.

 

“United States” or “U.S.” shall mean the United States of America, any of the
fifty states thereof, and the District of Columbia.

 

 

 
3

--------------------------------------------------------------------------------

 

 

SECTION 2. Representations and Warranties. Each Grantor represents and warrants
to Lender, as follows:

 

(a)     Such Grantor has rights in and the power to transfer each item of the
Collateral upon which it purports to grant a Lien hereunder and has good and
marketable title to all of its Collateral, free and clear of any Liens other
than Liens expressly permitted under Section 7.02 of the Credit Agreement.

 

(b)     Other than financing statements, security agreements, or other similar
or equivalent documents or instruments with respect to Liens expressly permitted
under Section 7.02 of the Credit Agreement, no financing statement, mortgage,
security agreement or similar or equivalent document or instrument evidencing a
Lien on all or any part of the Collateral is on file or of record in any
jurisdiction. None of the Collateral is in the possession of a Person (other
than any Grantor) asserting any claim thereto or security interest therein,
except that Lender or its designee may have possession of Collateral as
contemplated hereby.

 

(c)     When the UCC financing statements in appropriate form are filed in the
offices specified on Schedule I attached hereto, the Security Interests shall
constitute valid and perfected security interests in the Collateral, prior to
all other Liens and rights of others therein except for the Liens expressly
permitted under Section 7.02 of the Credit Agreement, to the extent that a
security interest therein may be perfected by filing pursuant to the UCC,
assuming the proper filing and indexing thereof.

 

(d)     All Inventory is insured in accordance with the requirements of the
Credit Agreement.

 

(e)     None of the Collateral constitutes, or is the Proceeds of, “farm
products” (as defined in the UCC).

 

(f)     Schedule II correctly sets forth each Grantor’s state of organization,
taxpayer identification number, organizational identification number and correct
legal name indicated on the public record of such Grantor’s jurisdiction of
organization which shows such Grantor to be organized.

 

(g)     The Perfection Certificates for each Grantor, which are attached hereto
as composite Schedule III, correctly set forth (i) all names and tradenames that
each Grantor has used within the last five (5) years and the names of all
Persons that have merged into or been acquired by each Grantor, (ii) the chief
executive offices of each Grantor over the last five (5) years, (iii) all other
locations in which tangible assets of each Grantor have been located in the last
five (5) years, (iv) the name of each bank at which each Grantor maintains
Deposit Accounts, the state or other jurisdiction of location of each such bank,
and the account numbers for each Deposit Account, (v) all letters of credit
under which each Grantor is a beneficiary, (vi) all third parties with
possession of any Inventory of each Grantor and (vii) each Grantor’s mailing
address.

 

(h)     With respect to the Accounts of the Grantors: (i) to the extent an
Account arises out of goods sold and/or services furnished, (A) the goods sold
and/or services furnished giving rise to each Account, to the extent applicable,
are not subject to any security interest or Lien except the security interest
granted to Lender herein and Liens expressly permitted by Section 7.02 of the
Credit Agreement, (B) such Account arises out of a bona fide transaction for
goods sold and delivered (or in the process of being delivered) by a Grantor or
for services actually rendered by a Grantor; (ii) each Account and the papers
and documents of the applicable Grantor relating thereto are genuine and in all
material respects what they purport to be; (iii) the amount of each Account as
shown on the applicable Grantor’s books and records, and on all invoices and
statements which may be delivered to Lender with respect thereto, is due and
payable to the applicable Grantor and is not in any way contingent (except for
contingent Accounts relating to the sale, lease or other disposition of all or
substantially all of the assets of a line of business or division of a Grantor);
(iv) no Account is subject to set-offs, counterclaims or disputes existing or
asserted with respect to any Account that in the aggregate could reasonably be
expected to have a Material Adverse Effect, and no Grantor has made any
agreement with any Account Debtor for any deduction from any Account except for
deductions made in the ordinary course of its business; (v) to Grantor’s
knowledge, there has been no development or event in respect of the validity or
enforcement of any Account or Accounts or the amount payable thereunder as shown
on the applicable Grantor’s books and records and all invoices and statements
delivered to Lender with respect thereto, which individually or in the aggregate
has had or could be reasonably expected to have a Material Adverse Effect; and
(vi) the right to receive payment under each Account is assignable except where
the Account Debtor with respect to such Account is the United States government
or any State government or any agency, department or instrumentality thereof, to
the extent the assignment of any such right to payment is prohibited or limited
by applicable law, regulations, administrative guidelines or contract.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(i)     With respect to any Inventory, (i) such Inventory is located at one of
the Grantor’s locations set forth on the Perfection Certificate (other than
Inventory in transit or in foreign locations, in each instance which is insured
as required pursuant to the terms of Section 4(d) hereof), (ii) no Inventory is
now, or shall at any time or times hereafter be stored at any other location
without Lender’s prior consent, and if Lender gives such consent, such Grantor
will concurrently therewith obtain, to the extent required by the Credit
Agreement, Collateral Access Agreements, (iii) such Grantor has good title to
such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for the Lien granted to Lender and except
for Permitted Encumbrances, (iv) such Inventory is not subject to any material
licensing, patent, royalty, trademark, trade name or copyright agreements with
any third parties which would require any consent of any third party upon sale
or disposition of that Inventory or the payment of any monies to any third party
upon such sale or other disposition, and (v) the completion of manufacture, sale
or other disposition of such Inventory by Lender following an Event of Default
shall not require the consent of any Person and shall not constitute a breach or
default under any contract or agreement to which such Grantor is a party or to
which such property is subject.

 

SECTION 3. The Security Interests. In order to secure the full and punctual
payment and performance of the Secured Obligations in accordance with the terms
of the Credit Agreement, each Grantor hereby pledges, assigns, hypothecates,
sets over and conveys to Lender and grants to Lender a continuing security
interest in and to, all of its rights in and to all Collateral now or hereafter
owned or acquired by such Grantor or in which such Grantor now has or hereafter
has or acquires any rights, and wherever located. The Security Interests are
granted as security only and shall not subject Lender, or transfer to Lender, or
in any way affect or modify, any obligation or liability of the Grantor with
respect to any Collateral or any transaction in connection therewith.

 

SECTION 4. Further Assurances; Covenants.

 

(a)     General.

 

(i)     No Grantor shall change the location of its chief executive office or
principal place of business unless it shall have given Lender thirty (30) days’
prior notice thereof, as well as executed and delivered to Lender all financing
statements and financing statement amendments which Lender may request in
connection therewith. No Grantor shall change the locations, or establish new
locations, where it keeps or holds any of the Collateral or any records relating
thereto from the applicable locations described in the Perfection Certificates
attached hereto as composite Schedule III unless such Grantor shall have given
Lender thirty (30) days’ prior notice of such change of location.

 

(ii)     No Grantor shall change its name, organizational identification number,
identity or jurisdiction or form of organization in any manner unless it shall
have given Lender thirty (30) days’ prior written notice thereof, and executed
and delivered to Lender all financing statements and financing statement
amendments which Lender may reasonably request in connection therewith. No
Grantor shall merge or consolidate into, or transfer any of the Collateral to,
any other Person other than another Grantor, other than as permitted by this
Agreement and the Credit Agreement.

 

(iii)     Each Grantor hereby authorizes Lender, its counsel or its
representative, at any time and from time to time, to file financing statements
and amendments that describe the Collateral, in such jurisdictions as are
necessary or desirable in order to perfect the security interests granted by
such Grantor under this Agreement. Each Grantor will, from time to time, at its
expense, execute, deliver, file and record any statement, assignment,
instrument, document, agreement or other paper and take any other action
(including, without limitation, any filings of financing or continuation
statements under the UCC) that from time to time may be necessary, or that
Lender may request, in order to create, preserve, upgrade in rank (to the extent
required hereby), perfect, confirm or validate the Security Interests or to
enable Lender to obtain the full benefits of this Agreement, or to enable Lender
to exercise and enforce any of its rights, powers and remedies hereunder with
respect to any of its Collateral. Each Grantor hereby authorizes Lender to
execute and file financing statements, financing statement amendments or
continuation statements on behalf of such Grantor. Each Grantor agrees that a
carbon, photographic, photostatic or other reproduction of this Agreement or of
a financing statement is sufficient as a financing statement. Grantors shall pay
the costs of, or incidental to, any recording or filing of any financing
statements, financing statement amendments or continuation statements necessary
in the sole discretion of Lender, to perfect Lender’s security interest in the
Collateral.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(iv)     Except as set forth in the Perfection Certificates attached hereto as
composite Schedule III, no Grantor shall permit any of its Inventory to be in
the possession of any other Person unless pursuant to an agreement in form and
substance satisfactory to Lender and (A) such Person has acknowledged that (1)
it holds possession of such Inventory for Lender’s benefit, subject to Lender’s
instructions, and (2) such Person does not have a Lien in such Inventory, (B)
such Person agrees not to hold such Inventory on behalf of any other Person and
(C) such Person agrees that, after the occurrence and during the continuance of
an Event of Default and upon request by Lender it will issue and deliver to
Lender warehouse receipts, bills of lading or any similar documents relating to
such Collateral in Lender’s name and in form and substance acceptable to Lender.

 

(v)     No Grantor shall (A) sell, transfer, lease, exchange, assign or
otherwise dispose of, or grant any option, warrant or other right with respect
to, any of its Collateral other than sales of assets permitted under Section
7.06 of the Credit Agreement; or (B) create, incur or suffer to exist any Lien
with respect to any Collateral, except for the Liens expressly permitted under
Section 7.02 of the Credit Agreement.

 

(vi)     Each Grantor will, promptly upon request, provide to Lender all
information and evidence it may reasonably request concerning the Collateral, to
enable Lender to enforce the provisions of this Agreement.

 

(vii)     Each Grantor shall take all actions necessary or reasonably requested
by Lender in order to maintain the perfected status of the Security Interests.

 

(viii)     No Grantor shall file any amendment to or termination of a financing
statement naming any Grantor as debtor and Lender as secured party, or any
correction statement with respect thereto, in any jurisdiction until such time
as the Secured Obligations have been satisfied and Lender has released its
security interests granted hereunder.

 

(b)     Accounts, Etc.

 

(i)     Each Grantor shall use all commercially reasonable efforts consistent
with prudent business practice to cause to be collected from its Account
Debtors, as and when due, any and all amounts owing under or on account of each
Account (including, without limitation, Accounts which are delinquent, such
Accounts to be collected in accordance with lawful collection procedures) and
apply forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account. The costs and expenses (including, without
limitation, reasonable attorneys’ fees actually incurred) of collection of
Accounts incurred by such Grantor or Lender shall be borne by the Grantors.

 

(ii)     Upon the occurrence and during the continuance of any Event of Default,
each Grantor shall, at the request and option of Lender, notify Account Debtors
and other Persons obligated on the Accounts or any of the Collateral of the
security interest of Lender in any Account or other Collateral and that payment
thereof is to be made directly to Lender, and may itself, if an Event of Default
shall have occurred and be continuing, without notice to or demand upon any
Grantor, so notify Account Debtors and other Persons obligated on Collateral.
After the making of such a request or the giving of any such notification, each
Grantor shall hold any proceeds of collection of the Accounts and such other
Collateral received by such Grantor as trustee for Lender without commingling
the same with other funds of such Debtor and shall turn the same over to Lender
in the identical form received, together with any necessary endorsements or
assignments. Lender shall apply the proceeds of collection of the Accounts and
other Collateral received by Lender to the Obligations in accordance with the
provisions of the Credit Agreement, such proceeds to be immediately credited
after final payment in cash or other immediately available funds of the items
giving rise to them.

 

 

 
6

--------------------------------------------------------------------------------

 

 

(iii)     Each Grantor will perform and comply in all material respects with all
of its obligations in respect of Accounts.

 

(iv)     Anything herein to the contrary notwithstanding, each of the Grantors
shall remain liable under each of its Accounts, contracts and agreements to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account or the terms of such contract or agreement.
Lender shall not have any obligation or liability under any Account (or any
agreement giving rise thereto), contract or agreement by reason of or arising
out of this Agreement or the receipt by Lender of any payment relating to such
Account, contract or agreement pursuant hereto, nor shall Lender be obligated in
any manner to perform any of the obligations of any Grantor under or pursuant to
any Account (or any agreement giving rise thereto), contract or agreement, to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
under any Account (or any agreement giving rise thereto), contract or agreement,
to present or file any claim, to take any action to enforce any performance or
to collect the payment of any amounts which may have been assigned to it or to
which it may be entitled at any time or times.

 

(v)     At any time and from time to time, Lender shall have the right, but not
the obligation, to make test verifications of the Accounts in any manner and
through any medium that it reasonably considers advisable, and the Grantors
shall furnish all such assistance and information as Lender may reasonably
require in connection with such test verifications. Upon Lender’s request and at
the expense of the Grantors, the Grantors shall cause their independent public
accountants or others reasonably satisfactory to Lender to furnish to Lender
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Accounts. Lender in its own name or in the name of others may
communicate with Account Debtors on the Accounts to verify with them to Lender’s
reasonable satisfaction the existence, amount and terms of any Accounts.

 

(c)     Deposit Accounts, Subsidiary Capital Stock.

 

(i)     No Grantor shall open or maintain any Deposit Accounts other than those
listed on the Perfection Certificate attached hereto as Schedule III or Excluded
Accounts (as such term is defined in the Credit Agreement) and such other
Deposit Accounts as such Grantor shall open and maintain with the consent of
Lender subject to control agreements, in form and substance satisfactory to
Lender in its sole discretion, executed by such Grantor, the bank at which the
deposit account is located and Lender.

 

(ii)     Each Grantor, at any time and from time to time, will (a) take such
steps as Lender may reasonably request from time to time for Lender to obtain
“control” of any of the Subsidiary Capital Stock which is subject to this
Agreement, with any agreements establishing control to be in form and substance
reasonably satisfactory to Lender, and (b) otherwise to insure the continued
perfection and priority of Lender’s security interest in any of the Collateral
and of the preservation of its rights therein. Each Grantor specifically
covenants and agrees that upon the formation or acquisition of any Subsidiary,
such Grantor shall subject 100% of the Capital Stock of any Domestic Subsidiary
and 60% of the Capital Stock of any Foreign Subsidiary so formed or acquired to
the security interest and lien of this Agreement and shall execute and deliver
to Lender a Supplement in the form of Annex 1 to this Agreement describing with
the specificity the Capital Stock in the Domestic Subsidiary or Foreign
Subsidiary formed or acquired and required to be made subject of this Agreement
and shall further deliver to Lender all original certificates evidencing any
such Capital Stock, together with appropriate stock or other powers executed in
blank with respect to such certificates, to the extent that such Capital Stock
is “certificated” and shall otherwise take such actions as are required by the
first sentence of this clause (ii). The execution and delivery of any instrument
supplementing this Agreement so as to add Subsidiary Capital Stock as herein
contemplated shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any such additional Subsidiary Capital
Stock.

 

 

 
7

--------------------------------------------------------------------------------

 

 

(d)     Insurance. Each Grantor shall have its Inventory insured against loss or
damage by fire, theft, burglary, pilferage, loss in transportation and such
other hazards as Lender shall reasonably specify, by reputable and financially
viable insurers (having a rating of A or A-: Class V or better by Best’s Key
Rating Guide), in amounts satisfactory to Lender and under policies containing
loss payable clauses satisfactory to Lender. Any such insurance policies, or
certificates or other evidence thereof satisfactory to Lender, shall be
deposited with Lender. Each Grantor agrees that Lender shall have a security
interest in such policies and the proceeds of such policies thereof, and if any
loss shall occur during the continuation of an Event of Default, the proceeds
relating to the loss or damage of the Inventory may be applied to the payment of
the Obligations or to the replacement or restoration of the Inventory damaged or
destroyed, as Lender may elect or direct. After the occurrence and during the
continuance of an Event of Default, Lender shall have the right to file claims
under any insurance policies, to receive receipt and give acquittance for any
payments that may be made thereunder, and to execute any and all endorsements,
receipts, releases, assignments, reassignments or other documents that may be
necessary to effect to the collection, compromise, or settlement of any claims
under any of the insurance policies.

 

SECTION 5. Reporting and Recordkeeping. Each Grantor covenants and agrees with
Lender that from and after the date of this Agreement and until the Secured
Obligations have been indefeasibly paid in full in cash:

 

(a)     Maintenance of Records Generally. Each Grantor will keep and maintain at
its own cost and expense records of its Collateral, complete in all material
respects, including, without limitation, a record of all payments received and
all credits granted with respect to the Collateral and all other dealings with
its Collateral. Each Grantor will mark its books and records pertaining to its
Collateral to evidence this Agreement and the Security Interests. For Lender’s
further security, each Grantor agrees that Lender shall have a security interest
in all of such Grantor’s books and records pertaining to its Collateral and,
upon the occurrence and during the continuation of any Event of Default, such
Grantor shall deliver and turn over full and complete copies of any such books
and records to Lender or to its representatives at any time on demand of Lender.
Upon reasonable notice from Lender, each Grantor shall permit any representative
of Lender to inspect such books and records and will provide photocopies thereof
to Lender.

 

(b)     Special Provisions Regarding Maintenance of Records and Reporting Re:
Accounts, and Inventory.

 

(i)     Each Grantor shall keep complete and materially accurate records of its
Accounts. Upon the request of Lender, such Grantor shall deliver to Lender all
documents, including, without limitation, repayment histories and present status
reports, relating to its Accounts so scheduled and such other matters and
information relating to the status of its then existing Accounts as Lender shall
reasonably request.

 

(ii)     Each Grantor shall maintain itemized records, accurate in all material
respects, itemizing and describing the kind, type, quality, quantity, location
and book value of its Inventory and shall, upon request by Lender, furnish
Lender with a current schedule containing the foregoing information.

 

(iii)     If any Account, arises out of a contract with the United States of
America, or any department, agency, subdivision or instrumentality thereof, or
of any state (or department, agency, subdivision or instrumentality thereof)
where such state has a state assignment of claims act or other law comparable to
the Federal Assignment of Claims Act, such Grantor will take any action required
or requested by Lender to give notice of Lender’s security interest in such
Accounts under the provisions of the Federal Assignment of Claims Act or any
comparable law or act enacted by any state or local governmental authority; and

 

 

 
8

--------------------------------------------------------------------------------

 

 

(iv)     Such Grantor at its expense will cause independent public accountants
reasonably satisfactory to Lender to prepare and deliver to Lender at any time
and from time to time promptly upon Lender’s request made when any Event of
Default exists, the following reports: (A) a reconciliation of all of its
Accounts, (B) an aging of all of its Accounts, (C) trial balances, and (D) a
test verification of such Accounts.

 

(c)     Further Identification of Collateral. Each Grantor will if so requested
by Lender furnish to Lender, as often as Lender reasonably, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Lender may reasonably request, all
in reasonable detail.

 

(d)     Notices. In addition to the notices required by Section 5(b) hereof,
each Grantor will advise Lender promptly, but in no event later than thirty (30)
days after the occurrence thereof, in reasonable detail, (i) of any Lien or
claim made or asserted against any of the Collateral that is not expressly
permitted by the terms of the Credit Agreement, and (ii) of the occurrence of
any other event which would have a material adverse effect on the aggregate
value of the Collateral or on the validity, perfection or priority of the
Security Interests.

 

SECTION 6. General Authority. Each Grantor hereby irrevocably appoints, so long
as any Obligations remain outstanding, Lender its true and lawful attorney, with
full power of substitution, in the name of such Grantor, Lender or otherwise,
for the sole use and benefit of Lender, but at such Grantor’s expense, to
exercise, at any time (subject to the proviso below) all or any of the following
powers:

 

(i)     to file the financing statements, financing statement amendments and
continuation statements referred to in Section 4(a)(iii),

 

(ii)     to demand, sue for, collect, receive and give acquittance for any and
all monies due or to become due with respect to any Collateral or by virtue
thereof,

 

(iii)     to settle, compromise, compound, prosecute or defend any action or
proceeding with respect to any Collateral,

 

(iv)     to sell, transfer, assign or otherwise deal in or with the Collateral
or the proceeds or avails thereof, as fully and effectually as if Lender were
the absolute owner thereof, and

 

(v)     to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference to the Collateral;

 

provided, however, that the powers described in clauses (ii), (iii), (iv) and
(v) above may be exercised by Lender only if an Event of Default then exists.

 

SECTION 7. Events of Default. Each of the following specified events shall
constitute an Event of Default under this Agreement:

 

(a)     The existence or occurrence of any “Event of Default” as provided under
the terms of the Credit Agreement;

 

(b)     Any representation or warranty made by or on behalf of any Grantor under
or pursuant to this Agreement shall have been false or misleading in any
material respect when made; or

 

 

 
9

--------------------------------------------------------------------------------

 

 

(c)     Any Grantor shall fail, in any material respect, to observe or perform
any covenant or agreement set forth in this Agreement other than those
referenced in paragraphs (a) and (b) above, and if such failure is capable of
being remedied, such failure shall remain unremedied for thirty (30) days.

 

SECTION 8. Remedies upon Event of Default.

 

(a)     If any Event of Default has occurred and is continuing, Lender may,
without further notice, exercise all rights and remedies under this Agreement or
any other Loan Document or that are available to a secured creditor under the
UCC or that are otherwise available at law or in equity, at any time, in any
order and in any combination, including to collect any and all Secured
Obligations from the Grantors, and, in addition, Lender may sell the Collateral
or any part thereof at public or private sale, for cash, upon credit or for
future delivery, and at such price or prices as Lender may deem satisfactory.
Lender shall give the Borrower not less than ten (10) days’ prior written notice
of the time and place of any sale or other intended disposition of Collateral,
except any Collateral which is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market. Each Grantor
agrees that any such notice constitutes "reasonable notification" within the
meaning of Section 9-611 of the UCC (to the extent such Section or any successor
provision under the UCC is applicable).

 

(b)     Lender may be the purchaser of any or all of the Collateral so sold at
any public sale (or, if such Collateral is of a type customarily sold in a
recognized market or is of a type which is the subject of widely distributed
standard price quotations or if otherwise permitted under applicable law, at any
private sale) and thereafter hold the same, absolutely, free from any right or
claim of whatsoever kind. Each Grantor agrees during an Event of Default to
execute and deliver such documents and take such other action as Lender
reasonably deems necessary or advisable in order that any such sale may be made
in compliance with law. Upon any such sale Lender shall have the right to
deliver, assign and transfer to the purchaser thereof the Collateral so sold.
Each purchaser at any such sale shall hold the Collateral so sold to it
absolutely, free from any claim or right of any kind, including any equity or
right of redemption of the Grantors. To the extent permitted by applicable law,
each Grantor hereby specifically waives all rights of redemption, stay or
appraisal which it has or may have under any law now existing or hereafter
adopted. The notice (if any) of such sale shall (1) in case of a public sale,
state the time and place fixed for such sale, and (2) in the case of a private
sale, state the day after which such sale may be consummated. Any such public
sale shall be held at such time or times within ordinary business hours and at
such place or places as Lender may fix in the notice of such sale. At any such
sale Collateral may be sold in one (1) lot as an entirety or in separate
parcels, as Lender may determine. Lender shall not be obligated to make any such
sale pursuant to any such notice. Lender may, without notice or publication
(other than any notices required by this Section 8 or by applicable law),
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the same may be so adjourned. In case
of any sale of all or any part of the Collateral on credit or for future
delivery, such Collateral so sold may be retained by Lender until the selling
price is paid by the purchaser thereof, but Lender shall not incur any liability
in case of the failure of such purchaser to take up and pay for such Collateral
so sold and, in case of any such failure, such Collateral may again be sold upon
like notice. Lender, instead of exercising the power of sale herein conferred
upon it, may proceed by a suit or suits at law or in equity to foreclose the
Security Interests and sell Collateral, or any portion thereof, under a judgment
or decree of a court or courts of competent jurisdiction. The Grantors shall
remain liable for any deficiency.

 

(c)     For the purpose of enforcing any and all rights and remedies under this
Agreement, Lender may (i) require any Grantor to, and each Grantor agrees that
it will, at the joint and several expense of the Grantors, and upon the request
of Lender, forthwith assemble all or any part of its Collateral as directed by
Lender and make it available at a place designated by Lender which is, in
Lender’s opinion, reasonably convenient to Lender and such Grantor, whether at
the premises of such Grantor or otherwise, (ii) to the extent permitted by
applicable law, enter, with or without process of law and without breach of the
peace, any premise where any such Collateral is or may be located and, without
charge or liability to Lender, seize and remove such Collateral from such
premises, (iii) have access to and use such Grantor’s books and records,
computers and software (subject to the terms of applicable licenses) relating to
the Collateral, and (iv) prior to the disposition of any of the Collateral,
store or transfer such Collateral without charge in or by means of any storage
or transportation facility owned or leased by such Grantor, process, repair or
recondition such Collateral or otherwise prepare it for disposition in any
manner and to the extent Lender deems appropriate and, in connection with such
preparation and disposition, use without charge any trademark, trade name,
copyright, patent or technical process used such Grantor.

 

 

 
10

--------------------------------------------------------------------------------

 

 

SECTION 9. Limitation on Duty of Lender in Respect of Collateral. Beyond
reasonable care in the custody thereof, Lender shall have no duty as to any
Collateral of any Grantor in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to the preservation
of rights against prior parties or any other rights pertaining thereto. Lender
shall be deemed to have exercised reasonable care in the custody of the
Collateral of the Grantors in its possession if such Collateral is accorded
treatment substantially equal to that which it accords its own property, and
Lender shall not be liable or responsible for any loss or damage to any of the
Grantors’ Collateral, or for any diminution in the value thereof, by reason of
the act or omission of any warehouseman, carrier, forwarding agency, consignee
or other agent or bailee selected by Lender in good faith.

 

SECTION 10. Application of Proceeds. The proceeds of any sale of, or other
realization upon, all or any part of the Collateral of the Grantors shall be
applied by Lender in the manner set forth in Sections 3.03(d) and 8.02 of the
Credit Agreement.

 

SECTION 11. Expenses. In the event that any Grantor fails to comply with the
provisions of the Credit Agreement, this Agreement or any other Loan Document,
such that the value of any of its Collateral or the validity, perfection, rank
or value of the Security Interests are thereby diminished or potentially
diminished or put at risk, Lender may, but shall not be required to, effect such
compliance on behalf of such Grantor, and the Grantors shall jointly and
severally reimburse Lender for the reasonable and actual costs thereof on
demand. All insurance expenses and all expenses of protecting, storing,
warehousing, appraising, insuring, handling, maintaining and shipping such
Collateral, any and all excise, stamp, intangibles, transfer, property, sales,
and use taxes imposed by any state, federal, or local authority or any other
governmental authority on any of such Collateral, or in respect of periodic
appraisals and inspections of such Collateral, or in respect of the sale or
other disposition thereof, shall be borne and paid by the Grantors jointly and
severally; and if the Grantors fail promptly to pay any portion thereof when
due, Lender may, at its option, but shall not be required to, pay the same and
charge the Grantors’ accounts therefor, and the Grantors agree jointly and
severally to reimburse Lender therefor on demand. All sums so paid or incurred
by Lender for any of the foregoing and any and all other sums for which the
Grantors may become liable hereunder and all reasonable costs and expenses
(including reasonable attorneys’ fees, legal expenses and court costs) incurred
by Lender in enforcing or protecting the Security Interests or any of its rights
or remedies thereon shall be payable by the Grantors on demand and shall bear
interest (after as well as before judgment) until paid at the default rate of
interest set forth in the Credit Agreement and shall be additional Secured
Obligations hereunder.

 

SECTION 12. Termination of Security Interests; Release of Collateral. Upon the
repayment in full in cash of all Secured Obligations (other than those Secured
Obligations relating to Rate Management Obligations (except to the extent of any
Excluded Swap Obligations which shall not be secured by this Agreement) or the
Treasury Management Obligations), termination of Lender’s commitment to make
Advances under the Revolving Credit Facility under the Credit Agreement and the
cash collateralization of the LC Exposure, the Security Interests shall
terminate and all rights to the Collateral shall revert to the Grantors. Upon
any such termination of the Security Interests or release of such Collateral,
Lender will promptly upon the Grantor’s request and contemporaneously with any
refinancing of the Obligations, at the expense of the Borrower, execute and
deliver to the Borrower such documents as the Grantors shall reasonably request,
but without recourse or warranty to Lender, including but not limited to written
authorization to file termination statements to evidence the termination of the
Security Interests in such Collateral, and will duly assign and transfer to such
Grantor such of the Collateral that may be in the possession of Lender.

 

 

 
11

--------------------------------------------------------------------------------

 

 

SECTION 13. Notices. All notices, requests and other communications to the
Grantors or Lender hereunder shall be delivered in the manner required by the
Credit Agreement and shall be sufficiently given to Lender or any Grantor if
addressed or delivered to them at, in the case of Lender and the Borrower, its
addresses and telecopier numbers specified in the Credit Agreement and in the
case of any other Grantors, at their respective addresses and telecopier numbers
provided in the Subsidiary Guaranty Agreement. All such notices and
communications shall be deemed to have been duly given at the times set forth in
the Credit Agreement.

 

SECTION 14. No Waiver; Remedies Cumulative. No failure or delay on the part of
Lender in exercising any right or remedy hereunder, and no course of dealing
between any Grantor on the one hand and Lender or any holder of any Note on the
other hand shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy hereunder or any other Loan Document preclude
any other or further exercise thereof or the exercise of any other right or
remedy hereunder or thereunder. The rights and remedies herein and in the other
Loan Documents are cumulative and not exclusive of any rights or remedies which
Lender would otherwise have. No notice to or demand on the Grantors not required
hereunder in any case shall entitle any Grantor to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of Lender to any other or further action in any circumstances without notice or
demand.

 

SECTION 15. Successors and Assigns. This Agreement is for the benefit of Lender
and its successors and assigns, and in the event of an assignment of all or any
of the Secured Obligations, the rights hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness. This
Agreement shall be binding on the Grantors and their successors and assigns;
provided, however, that no Grantor may assign any of its rights or obligations
hereunder without the prior written consent of Lender.

 

SECTION 16. Amendments. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Grantors herefrom, shall in any
event be effective unless the same shall be in writing and signed by Lender, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

SECTION 17. Governing Law; Waiver of Jury Trial.

 

(a)     THIS AGREEMENT AND THE RIGHTS AND SECURED OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW (WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF
FLORIDA, EXCEPT TO THE EXTENT THAT PERFECTION (AND THE EFFECT OF PERFECTION AND
NONPERFECTION) AND CERTAIN REMEDIES MAY BE GOVERNED BY THE LAWS OF ANY
JURISDICTION OTHER THAN FLORIDA. THIS AGREEMENT WILL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF FLORIDA.

 

(b)     GRANTORS IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR THEMSELF AND THEIR
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
FLORIDA AND THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA,
TAMPA DIVISION, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
FLORIDA STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL
COURT. EACH GRANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST SUCH GRANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

 

 
12

--------------------------------------------------------------------------------

 

 

(c)     EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS SECTION AND BROUGHT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH GRANTOR IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)     EACH GRANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT
OR IN ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

(e)     EACH GRANTOR HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING AMONG THE PARTIES HERETO DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GRANTOR (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT HAS NOT BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 18. Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable, in whole or in part, in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

SECTION 19. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one (1) and the same instruments.

 

SECTION 20. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

SECTION 21. Additional Grantors. Pursuant to Section 6.19 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence on the date of
the Credit Agreement is required to enter into this Agreement as a Grantor upon
becoming a Subsidiary Loan Party. Upon execution and delivery after the date
hereof by Lender and such Subsidiary of an instrument in the form of Annex 2,
such Subsidiary shall become a Grantor hereunder with the same force and effect
as if originally named as a Grantor herein. The execution and delivery of any
instrument adding an additional Grantor as a party to this Agreement shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

 

 

 

 

 

[Remainder of Page Intentionally Blank]

 

 

 
13

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Grantors have caused this Agreement to be duly executed
and delivered by their duly authorized officers as of the day and year first
above written.

 

SUPERIOR UNIFORM GROUP, INC.,

a Florida corporation

 

 

By: /s/ Andrew D. Demott, Jr.___________

       Andrew D. Demott, Jr., Executive Vice

       President, Chief Financial Officer and

       Treasurer

 

FASHION SEAL CORPORATION,

a Nevada corporation

 

 

By: /s/ Andrew D. Demott, Jr.___________

      Andrew D. Demott, Jr.,

      President

 

SUPERIOR OFFICE SOLUTIONS, INC.,

a Nevada corporation

 

 

By: /s/ Andrew D. Demott, Jr.  ___________ 

      Andrew D. Demott, Jr.,

      President

 

THE OFFICE GURUS, LLC,

a Florida limited liability company

By: SUPERIOR UNIFORM GROUP, INC., 

a Florida corporation, its Managing Member

 

 

 

By: /s/ Andrew D. Demott, Jr.___________

       Andrew D. Demott, Jr.,

       Executive Vice President, Chief

       Financial Officer and Treasurer

 

 

 
[SIGNATURE PAGE TO SECURITY AGREEMENT]

--------------------------------------------------------------------------------

 

 

 

ANNEX 1 TO THE

 

SECURITY AGREEMENT

 

 

 

COLLATERAL SUPPLEMENT NO. [   ] dated as of [                ], to the Security
Agreement (the “Security Agreement”) dated as of July 1, 2013, among Superior
Uniform Group, Inc., a Florida corporation (the “Borrower”), each of the direct
and indirect Subsidiaries of Borrower listed on Schedule I thereto, and each
direct or indirect Subsidiary subsequently becoming a party thereto as provided
in Section 21 thereof (Borrower and each such Subsidiary individually, a
“Grantor” and collectively, the “Grantors”) and Fifth Third Bank, an Ohio
banking corporation (the “Lender”).

 

A.     Reference is made to the Second Amended and Restated Credit Agreement
dated as of July 1, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lender and
certain other Loan Parties (as defined therein).

 

B.     Capitalized or initially capitalize terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement and the Credit Agreement.

 

C.     The Grantors have entered into the Security Agreement in order to induce
the Lender to extend the Credit Facilities and to issue Letters of Credit.
Pursuant to Section 6.19 of the Credit Agreement, upon the acquisition and
formation of any Subsidiary subsequent to the date of the Credit Agreement, the
Grantor owning the Capital Stock of such Subsidiary is required to pledge to
Lender 100% of the Capital Stock of such Subsidiary if it is a Domestic
Subsidiary and 60% of the Capital Stock of such Subsidiary if it is a Foreign
Subsidiary. Clause (ii) of Section 4(c) of the Security Agreement provides that
upon formation or acquisition of any such Subsidiary, the Grantor forming or
acquiring Capital Stock in such Subsidiary shall execute a supplement in the
form hereof in order to modify Schedule IV to the Security Agreement so as to
include the Capital Stock of the Domestic Subsidiary and/or a Foreign Subsidiary
being formed or acquired as aforesaid.

 

Accordingly, the undersigned Grantor agrees with Lender as follows:

 

Section 1. In accordance with Clause (ii) of Section 4(c) of the Security
Agreement, Grantor by its signature below grants to Lender a security interest
in the Subsidiary Capital Stock described on Schedule I hereto and Grantor (a)
agrees that the Subsidiary Capital Stock descried on Schedule I shall be subject
to the security interest, lien, encumbrance, and operation of the Security
Agreement in favor of Lender, (b) Schedule IV of the Security Agreement is
hereby supplemented and amended so as to include, without limitation, the
Subsidiary Capital Stock described on Schedule I hereto and (c) represents and
warrants that the representations and warranties made by the Grantors
thereunder, including without limitation those representations and warranties as
to Subsidiary Capital Stock are true and correct on and as of the date hereof
with respect to the Subsidiary Capital Stock described on Schedule I hereto.
Each reference to Subsidiary Capital Stock in the Security Agreement shall be
deemed to include the Subsidiary Capital Stock described on Schedule I hereto.
The Security Agreement is hereby incorporated herein by reference.

 

Section 2. Grantor represents and warrants to Lender that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

 

 


--------------------------------------------------------------------------------

 

 

Section 3. This Supplement may be executed in counterparts each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when Lender shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of Grantor and Lender of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

Section 4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

 

Section 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF FLORIDA.

 

Section 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 7. Grantor agrees to reimburse Lender for its out-of-pocket expenses in
connection with this Supplement, including the fees, disbursements and other
charges of counsel for Lender.

 

 

 

 

 

[Remainder of Page Intentionally Blank]

 

 


--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, Grantor and Lender have duly executed this Collateral
Supplement to the Security Agreement as of the day and year first above written.

 

[Name of Grantor]

 

By:                                                             

 

     Name:

 

     Title:

 

     Address:

 

 

FIFTH THIRD BANK,

an Ohio banking corporation

 

By:                                                              

 

     Name:

 

     Title:

 

 

 


--------------------------------------------------------------------------------

 

 

ANNEX 2 TO THE

 

SECURITY AGREEMENT

 

 

 

SUPPLEMENT NO. [ ] dated as of [ ], to the Security Agreement (the “Security
Agreement”) dated as of July 1, 2013, among Superior Uniform Group, Inc., a
Florida corporation (the “Borrower”), each of the direct and indirect
Subsidiaries of Borrower listed on Schedule I thereto, and each direct or
indirect Subsidiary subsequently becoming a party thereto as provided in Section
21 thereof (Borrower and each such Subsidiary individually, a “Grantor” and
collectively, the “Grantors”) and Fifth Third Bank, an Ohio banking corporation
(the “Lender”).

 

A.     Reference is made to the Second Amended and Restated Credit Agreement
dated as of July 1, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lender and
certain other Loan Parties (as defined therein).

 

B.     Capitalized or initially capitalize terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement and the Credit Agreement.

 

C.     The Grantors have entered into the Security Agreement in order to induce
the Lender to extend the Credit Facilities and to issue Letters of Credit.
Pursuant to Section 6.19 of the Credit Agreement, each Subsidiary Loan Party
that was not in existence or not a Subsidiary Loan Party on the date of the
Credit Agreement is required to enter into the Security Agreement as a Grantor
upon becoming a Subsidiary Loan Party. Section 21 of the Security Agreement
provides that additional direct or indirect Domestic Subsidiaries of the
Borrower may become Grantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Domestic direct or indirect Subsidiary of the Borrower (the “New Grantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Security Agreement in order to induce
Lender to make additional advances under the Credit Facilities and to issue
additional Letters of Credit and as consideration for Term Loan and/or or
Advances under the Revolving Credit Facility previously made and Letters of
Credit previously issued.

 

Accordingly, New Grantor agrees with Lender as follows:

 

Section 1. In accordance with Section 21 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as Grantor thereunder and (b) represents and
warrants that the representations and warranties made by it (but not the other
Grantors) as a Grantor thereunder are true and correct on and as of the date
hereof. Each reference to a Grantor in the Security Agreement shall be deemed to
include the New Grantor. The Security Agreement is hereby incorporated herein by
reference.

 

Section 2. The New Grantor represents and warrants to Lender that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

Section 3. This Supplement may be executed in counterparts each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when Lender shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Grantor and Lender of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

 

 


--------------------------------------------------------------------------------

 

 

Section 4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

 

Section 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF FLORIDA.

 

Section 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 13 of the Security Agreement. All communications
and notices hereunder to the New Grantor shall be given to it at the address set
forth under its signature below, with a copy to the Borrower.

 

Section 8. The New Grantor agrees to reimburse Lender for its out-of-pocket
expenses in connection with this Supplement, including the fees, disbursements
and other charges of counsel for Lender.

 

 

 

 

 

[Remainder of Page Intentionally Blank]

 

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the New Grantor and Lender have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

 

[NAME OF NEW GRANTOR]

 

By:                                                                  

 

     Name:

 

     Title:

 

     Address:

 

 

FIFTH THIRD BANK,

an Ohio banking corporation

 

By:                                                                 

 

     Name:

 

     Title:

 

 

 